DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1 has been used as the translation.
With regard to claims 1, 6-9 and 15-16, Ide teaches a wet-laid paper that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. Ide teaches DPF between 1.5 to less than 8; see ¶-[0029], which reads in the newly added limitation and clearly teaches that the CE staple fibers can be produced by the wet, dry or melt spinning technique and thus meets all the added limitations. Since Ide teaches a filter material, made in the same way as disclosed and including the same raw materials, then the limitations of the higher permeability for a given pore size of the filter media compared to one made using 100% cellulose must be inherent to the filter of the reference, i.e., Ide.
	With regard to claims 2-5 and 10-14, since Ide teaches the same or at the very least very similar filter media, then the properties, i.e., mean pore size and permeability must be inherently in the same range as claimed or at the very least such properties can be optimized to desired range. Note that Ide teaches on ¶-[0069] that the sheet produced has high air permeability. 
	With regard to the degree of substitution (ds) of the staple fibers of claims 10-11, while Ide does not teach such property of the fibers using ester fiber with such ds would have been obvious to one of ordinary skill in the art since the use of such fibers to make papers/paperboard and film is well-known in the art1 and thus such modifying the ester fibers taught by Ide with said ds is considered to be within the levels of ordinary skill in the art and obvious absent a showing of unexpected results.
	With regard to claim 17, Ide teaches that the staple cellulose acetate can be crimped; see ¶-[0025].
	Regarding to claim 18, Ide teaches that the microfibers can be crimped or uncrimped; see ¶-[0025], but Ide is silent with regard to the amount of crimp per inch (CPI); however, optimizing the crimp amount of a fibers is within the levels of ordinary skill in the art and considered obvious absent a showing of unexpected results.
	With regard to claims 19-20, Ide teaches cross-section of the fibers as claimed; see ¶-[0029] which teaches y-shaped cross-section, which is multi-lobal and crenulated shape.
Response to Arguments
Applicant's arguments filed on December 29, 2020, with regard to the rejection over Ide, have been fully considered but they are not persuasive. Ide reference includes all the newly added limitation of the independent claim; see above, and therefore still read on the claims.
As to the arguments of unexpected results the results are not commensurable in scope with the claims, since those results were obtained for very specific set of conditions, e.g., amount and DPF of the CE staple fibers, etc. Applicants must also explain why the showing is commensurate in scope with the claimed subject matter. See In re Boesch, 617 F.2d 272, 276, 205 USPQ 215, 219 (CCPA 1980). Applicants have not directed us to evidence that establishes why the relatively few examples presented in the specification would have been representative of the scope of the claimed invention. Applicants have not explained why the results achieved in the specification would have been unexpected by one of ordinary skill in the art, see In re Freeman, 474 F.2d 1318, 1324, 177 USPQ 139, 143 (CCPA 1973); In re Klosak, 455 F.2d 1077, 1080, 173 USPQ 14, 16 (CCPA 1972).This is especially significant in this case where the cited reference discloses the preparation of similar paper that have related properties.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Paper having a blend of cellulose and cellulose ester staple fibers.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF


    
        
            
        
            
    

    
        1 See for example US Patent Application Publication No.  2012/0305015 ¶-[0005]; US Patent No.  6,228,895 (column 6, lines 14-16) and US Patent No. 5,837,627, column 6, lines 45-62, just to cite a few, as evidence.